—Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered March 16, 1995, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record demonstrates that his plea of guilty and waiver of the right of appeal were knowingly and voluntarily entered. Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.